                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


SERGIO MURILLO                            CASE NO. 6:18-CV-01434

VERSUS                                    JUDGE JUNEAU

BERRY BROS GENERAL CONTRACTORS MAGISTRATE JUDGE WHITEHURST
INC

                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record

including the objections filed by the Defendant, and having determined that the

findings and recommendations are correct under the applicable law;

        IT IS ORDERED that the motion to dismiss or, in the alternative, for a more

definite statement, filed by Defendant, Berry Brothers General Contractors, Inc.,

[Rec. Doc. 4], is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of March,

2019.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
